Exhibit 10.1

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

VE LONZA 270604 GFG

 

Development and Supply Agreement

 

between

 

The Medicines Company

8 Campus Drive

Parsippany, NJ 07054

United States of America

 

- hereinafter called “TMC” -

 

and

 

Lonza Ltd

Muenchensteinerstrasse 38

CH-4002 Basel

Switzerland

 

- hereinafter called “LONZA” -

 

concerning

 

the delivery of Bivalirudin to TMC

 

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Table of Contents

 

Preamble

 

 

 

Clause 1 Definitions

 

 

 

Clause 2 Development Work

 

 

 

Clause 3 Progress Reports

 

 

 

Clause 4 Testing and Acceptance

 

 

 

Clause 5 Time of the Essence; Delay

 

 

 

Clause 6 Change In Scope

 

 

 

Clause 7 Relationship Management

 

 

 

Clause 8 Purchase Quantities, Forecasts, Manufacturing Capacity

 

 

 

Clause 9 Prices, Invoices, Terms of Payment

 

 

 

Clause 10 Delivery, Shipment and Acceptance

 

 

 

Clause 11 Warranty, Liability, Indemnification

 

 

 

Clause 12 Modifications to Process

 

 

 

Clause 13 Compliance

 

 

 

Clause 14 Audits

 

 

 

Clause 15 Confidential Information

 

 

 

Clause 16 Intellectual Property Rights

 

 

 

Clause 17 Duration/Termination

 

 

 

Clause 18 Partial Invalidity

 

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Clause 19 Force Majeure

 

 

 

Clause 20 Applicable Law, Dispute Resolution

 

 

 

Clause 21 Miscellaneous

 

 

 

Clause 22 Number of Signed Copies, Counterparts

 

 

Annexes

 

1                                          PRODUCT

2                                          SPECIFICATIONS

3                                          WORK SCHEDULE

4                                          PRICES

5                                          PURCHASE ORDER

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

3

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 


DEVELOPMENT AND SUPPLY AGREEMENT


 


THIS DEVELOPMENT AND SUPPLY AGREEMENT, EFFECTIVE THE 28TH DAY OF JULY, 2004,
BETWEEN THE MEDICINES COMPANY, A DELAWARE CORPORATION, HAVING OFFICES LOCATED AT
8 CAMPUS DRIVE, PARSIPPANY, NEW JERSEY 07054 USA, AND LONZA LTD., A SWISS
CORPORATION, HAVING OFFICES LOCATED AT MUENCHENSTEINERSTRASSE 38, CH-4002 BASEL,
SWITZERLAND.


 


PREAMBLE

 


WHEREAS, LONZA AND ITS AFFILIATES ARE PRODUCERS OF  PEPTIDES, HAVE EXPERTISE IN
PROCESSES USED TO COMMERCIALLY MANUFACTURE PEPTIDES, AND EXPERIENCE IN LARGE
SCALE PRODUCTION OF PEPTIDES IN ACCORDANCE WITH APPLICABLE CGMP STANDARDS, USING
(AMONG OTHER METHODS) THE *** PEPTIDES SYNTHESIS AND THE  ***  METHODS.

 

WHEREAS, TMC is licensed to make and have made the peptide Bivalirudin under
certain patent rights and technology of Biogen, Inc, and TMC desires to have an
additional source of supply of Bivalirudin for TMC’s production of Angiomax®, an
anticoagulant.

 

WHEREAS, LONZA wishes to develop and obtain approval for a process to
commercially manufacture Bivalirudin for TMC.  Upon successful development of a
commercially viable process, TMC wishes to have LONZA manufacture and sell
Bivalirudin to TMC, and LONZA wishes to produce such product exclusively for TMC
under the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the par­ties hereby agree as follows

 


CLAUSE   1   DEFINITIONS

 

Affiliate                                                                                                                
means any entity which controls, is controlled by or is under common con­trol
with a party.

 

Commercial Phase                                                           
means the period of time during the term of this Agreement following the
approval by the FDA or other applicable regulatory authorities of a commercial
process for the manufacture of the Product by LONZA, during which LONZA will
supply to TMC commercial quantities of the Product.

 

cGMP                                                                                                                          
means current Good Manufacturing Practice as stated in Title 21, Code of 
Federal Regulations Parts 210 and 211 et seq., EU Directive 2003/94/EEC of
October 8, 2003, the EU Guide to Good manufacturing Practices and

 

4

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

                                                                                                                                                           
Annexes thereto, and other regulations pertaining to Good Manufacturing
Practices in other countries as amended or enacted from time to time and as
exemplified in the FDA’s “Guidance for Industry: Manufacturing, Processing or
Holding Active Pharmaceutical Ingredients” dated March 1998 and in the EEC guide
to Good Manufacturing Practices for Medical Products (Vol. IV Rules Governing
Medical Products in the European Community 1992).

 

Deliverables
                                                                                      
shall mean the testing, qualification, and validation quantities of Product and
other materials as identified in the Work Schedule to be delivered by LONZA to
TMC during the Development Phase.

 

Development Phase                                                  shall mean
the period of time prior to approval by the FDA of a commercial process for the
manufacture of the Product by LONZA, during which the Work is to be performed
under this Agreement.

 

FDA                                                                                                                                 
means the United States Food and Drug Administration.

 

Field
                                                                                                                              
means the application of PRODUCT as an anticoagulant.

 

Product
                                                                                                              
means Bivalirudin, a 20 mer peptide conforming to the amino acid sequence set
forth in Annex 1 produced in conformity with the Specifications either through
a  ***  peptide synthesis  ***  process or a  ***  process ( ***  production of 
***  followed by  ***  to yield  *** ).

 

Confidential Information                         shall mean information which is
disclosed to a party (“Receiving Party”) by the other party (“Disclosing Party”)
and which is identified in writing at the time of disclosure by an appropriate
legend, marking, stamp or other positive written identification on the face
thereof to be confidential and proprietary of the Disclosing Party.  Any
information to be treated as Confidential Information that is transmitted orally
shall be confirmed by a written summary to be submitted by the Disclosing Party
to the Receiving Party within thirty days after oral transmission thereof. 
Confidential Information shall also include TMC Work Product, LONZA Work Product
and Joint Work Product as defined in Clause 16.

 

Specifications                                                                                
means the specifications for the Product set forth in Annex 2.

 

5

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Work                                                                                                                             
shall mean all tasks during the Development Phase associated with the
development by LONZA of a  ***  peptide synthesis process and a separate  *** 
process for the commercial manufacture of the Product in accordance with the
Specifications and Work Schedule.

 

Work
Schedule                                                                         
shall mean the detailed work plan for completing the development of all
components of the Work, including, without limitation, the tasks, timetables,
milestones, Deliverables, acceptance tests and reports relating to the foregoing
set forth in Annex 3.

 


CLAUSE   2   DEVELOPMENT WORK

 

LONZA agrees to perform the Work in accordance with Work Schedule and the
provisions, conditions, warranties and agreements set forth in this Agreement. 
TMC shall issue a Purchase Order for each component of the Work to be performed
during the Development Phase.  LONZA shall use its best efforts to follow the
Work Schedule in reaching the required level of experience for commercial
manufacturing of the Product and in developing the associated controls for the
Product.  As more fully set forth in the Work Schedule, the primary objective of
the Work is to develop a  ***  synthesis process for immediate use in the
manufacture of Product on a commercial scale.  A secondary objective is to
develop for possible use at a later date a  ***  process.  LONZA represents and
warrants that it has the requisite personnel, expertise and experience to
deliver the Work in accordance with the Work Schedule, and that all Work will be
performed in accordance with best practices in the industry.

 


CLAUSE   3   PROGRESS REPORTS

 

Upon the completion of each milestone set forth in the Work Schedule, or at such
other times as TMC may reasonably request, LONZA shall submit to TMC a written
progress report relating to the status of the Work.  Each progress report shall
include, without limitation, discussion of progress to date, problems
encountered, proposed solutions to such problems and any other items reasonably
requested by TMC. Upon successful completion of all tasks set forth in the Work
Schedule LONZA shall submit a final written report to TMC containing such
information as TMC may reasonably require.

 


CLAUSE   4   TESTING AND ACCEPTANCE

 

4.1                     Upon the completion of each phase of development as set
forth in the Work Schedule, LONZA shall deliver to TMC the Deliverables set
forth in the Work Schedule for testing and acceptance. During the time specified
in the applicable Work Schedule, TMC or its representatives may test the
Deliverables pursuant to the applicable acceptance tests set forth in the Work
Schedule.

 

6

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

4.2                     If in the course of conducting an acceptance test, TMC
or its representatives establish that a Deliverable does not pass the acceptance
test, TMC shall notify LONZA within thirty (30) days after receipt of the
Deliverable and LONZA shall, within ninety (90) days after receipt of such
notice from TMC, at LONZA’s sole cost and expense, modify or improve the
Deliverable so that the same shall perform in accordance with the acceptance
test. Without TMC’s written notice within such period, it is deemed that the
Deliverables passed the acceptance test. Upon redelivery of the Deliverable, TMC
or its representatives may conduct, as applicable, additional acceptance tests
in accordance with the Work Schedule.

 

4.3                     Failure of any Deliverable to meet the applicable
acceptance tests after the second round of acceptance tests shall constitute a
default by LONZA giving TMC cause for termination under Clause 17.4.

 


CLAUSE   5   TIME OF THE ESSENCE; DELAY

 

The parties agree that time is of the essence in the performance of this
Agreement. LONZA shall notify TMC on a continuing basis of any event or
occurrence that could cause a material delay in meeting any milestone set forth
in the Work Schedule, a delivery date in a Purchase Order, or otherwise delays
the completion of the Work. Any material delay which is caused by LONZA and is
not a result of a Force Majeure shall be deemed to be a default giving TMC cause
for termination under Clause 17.4. If, in the event of such delay, TMC, in its
sole discretion, elects not to terminate this Agreement, TMC may, by written
notice, designate a new date for the completion of the delayed Work, as to which
new date time shall be of the essence.

 


CLAUSE   6   CHANGE IN SCOPE

 

Either party may request a change to the Work pursuant to a written change order
(“Change Order”).  Each Change Order shall identify with specificity any
modifications to the applicable Specifications and Work Schedule, including,
without limitation, modifications to tasks, timetables, Deliverables, fees and
charges. Within ten (10) days after the receipt of a Change Order, the parties
shall discuss the availability of personnel and resources to fulfil such Change
Order and the resulting adjustments to the Specifications and Work Schedule.
Neither party shall have any obligation in connection with any Change Order
until such Change Order is executed by both parties.  Each Change Order executed
by TMC and LONZA shall be incorporated into and constitute an amendment to this
Agreement. The terms of any Change Order shall control over any inconsistent
provisions set forth in this Agreement or any Annex hereto.

 


CLAUSE   7   RELATIONSHIP MANAGEMENT

 

7

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Each party shall designate one of its employees to be its project manager (the
“Project Manager”). Each Project Manager’s responsibilities shall include,
without limitation: (i) having direct responsibility for the overall performance
of its party under this Agreement and final authority vis-à-vis the other party
on all matters that relate to such party’s performance under this Agreement;
(ii) interacting with the other party’s Project Manager; (iii) supervising the
performance of such party’s obligations under this Agreement; and (iv) resolving
issues that may arise with respect to the Work or the supply of Products,
including without limitation adapting timelines, reviewing quantities and
modifying the Specifications for the Product. TMC hereby designates  ***  as its
Project Manager; LONZA hereby designates  ***  as its Project Manager. Project
Managers of each party shall meet as needed via teleconference or in person, but
no less often than monthly, to review progress and to resolve issues relating to
this Agreement. The parties shall have the right to change their respective
Project Managers provided that any person designated as a Project Manager has
the training and experience to carry out the responsibilities of a Project
Manager hereunder.

 


CLAUSE   8   PURCHASE QUANTITIES, FORECASTS, MANUFACTURING CAPACITY

 


8.1                       DURING THE DEVELOPMENT PHASE, TMC UNDERTAKES TO
PURCHASE FROM LONZA UP TO THE FOLLOWING QUANTITIES OF PRODUCT AS DELIVERABLES
UNDER THE WORK SCHEDULE, TO BE USED BY TMC FOR TESTING, QUALIFICATION AND
VALIDATION PURPOSES:

 

Year

 

Quantity

 

2004/5

 

***

kg

2005/6

 

***

kg

 

8.2                     Except as provided below, during the Commercial Phase
TMC shall issue Purchase Orders to LONZA for a minimum of  ***  kg of Product
per calendar year. If a minimum purchase commitment is in effect for less than
365 days in any calendar year, the minimum purchase commitment for such year
shall be prorated for the number of days during the year in which the purchase
commitment is in effect. If in any calendar year during the Commercial Phase TMC
purchases less than the required mini­mum quantity of Product, TMC shall
purchase from LONZA in January of the year following such year of shortfall an
amount of Product equal to the difference between the minimum required quantity
and the quantity of Product actually ordered in such year. Any such shortfall
purchase shall not apply against the applicable minimum in the following year.
The price of Product in effect during the year of shortfall shall apply to the
shortfall purchase. TMC’s minimum purchase commitment shall cease upon the
approval by the FDA of a competitive generic equivalent of the Product.

 


8.3                     AT LEAST FIFTEEN (15) DAYS PRIOR TO THE FIRST DAY OF
EACH CONTRACT QUARTER DURING THE COMMERCIAL PHASE, TMC SHALL PROVIDE LONZA A
WRITTEN FORECAST OF THE QUANTITY OF PRODUCT IT WILL REQUIRE

 

8

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 


DURING EACH OF THE NEXT ENSUING  ***  CONTRACT YEARS.  EACH SUCH FORECAST SHALL
REPRESENT TMC’S GOOD FAITH ESTIMATE OF ITS REQUIREMENTS FOR THE PRODUCTS DURING
THE PERIOD COVERED THEREBY, BUT SHALL BE SUBMITTED FOR PLANNING PURPOSES ONLY.
EXCEPT AS SET FORTH BELOW OR AS AGREED OTHERWISE BY THE PARTIES, SUCH FORECASTS
SHALL NOT CONSTITUTE A BINDING COMMITMENT TO PURCHASE ANY GIVEN QUANTITY OF
PRODUCTS. TMC’S FIRST FORECAST SHALL BE SUBMITTED TO LONZA AT LEAST NINETY (90)
DAYS PRIOR TO THE DATE ON WHICH THE PARTIES MUTUALLY EXPECT THE FDA TO APPROVE
THE COMMERCIAL MANUFACTURING PROCESS FOR THE PRODUCT.  THE QUANTITY OF PRODUCT
FOR THE FIRST TWO CONTRACT QUARTERS INCLUDED IN THE FIRST FORECAST SUBMITTED BY
TMC SHALL BE A BINDING COMMITMENT OF TMC.  AS USED HEREIN, THE TERM “CONTRACT
QUARTER” MEANS A PERIOD OF THREE SUCCESSIVE CALENDAR MONTHS BEGINNING ON THE
FIRST DAY OF EACH JANUARY, APRIL, JULY, AND OCTOBER OCCURRING DURING THE
COMMERCIAL PHASE, AND THE TERM “CONTRACT YEAR” SHALL MEAN A PERIOD OF FOUR (4)
SUCCESSIVE CONTRACT QUARTERS BEGINNING ON THE FIRST DAY OF THE FIRST CALENDAR
QUARTER COVERED BY A FORECAST.


 


8.4                       PURCHASE ORDERS. TMC SHALL ORDER PRODUCT BY PLACING
WRITTEN OR ELECTRONIC PURCHASE ORDERS (EACH, A “PURCHASE ORDER”) WITH LONZA AT
LEAST SIX (6) MONTHS PRIOR TO THE REQUESTED DELIVERY DATE.  LONZA AGREES TO
SUPPLY PRODUCT TO TMC IN ACCORDANCE WITH SUCH PURCHASE ORDERS.  IF LONZA
ANTICIPATES THAT, DESPITE ITS COMMERCIALLY REASONABLE EFFORTS, IT WILL BE UNABLE
TO DELIVER PRODUCTS ON OR BEFORE THE REQUESTED DELIVERY DATE SET FORTH IN ANY
PURCHASE ORDER, IT SHALL PROMPTLY SO NOTIFY TMC, AND COOPERATE WITH TMC TO
DETERMINE A MUTUALLY-ACCEPTABLE ALTERNATIVE DELIVERY DATE.  THE WRITTEN FORM OF
PURCHASE ORDER IS SET FORTH IN ANNEX 5.

 

8.5                     All Product supplied hereunder shall be manufactured at
LONZA’s production facilities in Visp, Switzerland, or at such other facility
approved in writing by TMC. The maximum quantity of Product which LONZA shall be
required to produce and sell hereunder during any two successive Contract
Quarters shall be  ***  percent of the volume projected for such period in the
most recent forecast applicable thereto. LONZA agrees to reserve appropriate
manufacturing capacity in its production facilities so as to ensure that it is
able to fulfil TMC’s purchase orders for the Product.  When requested by TMC,
LONZA shall provide to TMC a capacity plan based on TMC’s forecasts for
Product.  Such capacity plan shall identify any capital investments LONZA
proposes to make in order to satisfy its obligations hereunder.


 


CLAUSE   9   PRICES, INVOICES, TERMS OF PAYMENT

 


9.1                      THE PRICES TO BE CHARGED FOR THE WORK AND PRODUCTS ARE
SET FORTH IN ANNEX 4 AND ARE CALCULATED IN UNITED STATES DOLLARS (USD) ACCORDING
TO THE TERMS SET FORTH HEREIN. ALL PRICES ARE FIRM AND SHALL NOT BE SUBJECT TO
CHANGE, EXCEPT AS PROVIDED HEREIN.  LONZA’S PRICES SHALL BE DEEMED TO INCLUDE
ALL SOVEREIGN, STATE AND LOCAL SALES, USE, EXCISE, VALUE ADDED, PRIVILEGE,
PAYROLL, OCCUPATIONAL AND ANY OTHER APPLICABLE TAXES, FEES, OR DUTIES, PROVIDED
THAT TMC SHALL COOPERATE BY PROVIDING SALE AND RESALE CERTIFICATES AND SUCH
OTHER INFORMATION REASONABLY REQUIRED TO AVOID SUCH TAXES, FEES OR DUTIES AND
WHICH IT TYPICALLY PROVIDES TO VENDORS OR SUPPLIERS.  NO EXTRA

 

9

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 


CHARGES OR DEDUCTIONS OF ANY KIND WILL BE ALLOWED UNLESS SPECIFICALLY AGREED TO
IN WRITING BY THE PARTIES.

 


9.2                      THE PRICE MAY BE ADJUSTED AS FOLLOWS TO REFLECT
EXCHANGE RATE FLUCTUATIONS BETWEEN THE SWISS FRANC AND US DOLLAR.  AT ANY TIME
DURING THE FIRST FIFTEEN (15) DAYS OF A CALENDAR QUARTER, EITHER PARTY MAY
REQUEST AN ADJUSTMENT TO BE MADE IF, ON THE DATE OF SUCH A REQUEST, THE AVERAGE
EXCHANGE RATE OF US DOLLARS INTO SWISS FRANCS, AS REPORTED IN THE WALL STREET
JOURNAL (EASTERN EDITION), FOR THE TEN (10) BUSINESS DAY PERIOD IMMEDIATELY
PROCEEDING THAT DATE AS COMPARED WITH THE RATE OF EXCHANGE BETWEEN THOSE
CURRENCIES APPLICABLE UPON EXECUTION OF THIS AGREEMENT OR THE DATE OF THE LAST
PURCHASE PRICE ADJUSTMENT VARIES BY FIVE PERCENT (5%) OR MORE.  IF THE VARIANCE
IS MORE THAT FIVE PERCENT (5%) BUT LESS THAN TEN PERCENT (10%), THEN THE
PURCHASE PRICE SHALL BE ADJUSTED TO REFLECT 50% OF SUCH CHANGE.  IF THE VARIANCE
IS MORE THAN TEN PERCENT (10%), THE PARTIES SHALL MEET AND NEGOTIATE IN GOOD
FAITH A SOLUTION PROTECTING THE INTERESTS OF BOTH PARTIES. IF THE VARIANCE IS
LESS THAN FIVE PERCENT (5%), THERE SHALL BE NO PURCHASE PRICE ADJUSTMENT AT THAT
TIME.


 


9.3                      EXCEPT AS PROVIDED IN CLAUSE 9.2, THE PRICES CHARGED
DURING THE DEVELOPMENT PHASE  *** .  DURING THE COMMERCIAL PHASE, THE PRICE FOR
PRODUCTS MAY BE ADJUSTED  *** .  ANY SUCH PRICE INCREASE SHALL BE SUBJECT TO
GOOD FAITH NEGOTIATIONS AND MUTUAL AGREEMENT OF THE PARTIES, PROVIDED THAT UNDER
NO CIRCUMSTANCES SHALL ANY PRICE  *** , WHERE: (I)  ***  EQUALS THE  *** 
PUBLISHED AND IN EFFECT ON THE THEN MOST RECENT ANNIVERSARY OF THIS AGREEMENT;
(II) “ *** ” EQUALS THE  ***  PUBLISHED AND IN EFFECT ON THE DATE THE PRICE
SUBJECT TO ADJUSTMENT WAS ESTABLISHED; AND (III) “ *** ” SHALL MEAN THE  *** .


 


9.4                      DURING THE DEVELOPMENT PHASE, LONZA SHALL ISSUE AN
INVOICE UPON ACHIEVING A MILESTONE OR ACCEPTANCE OF A DELIVERABLE. DURING THE
COMMERCIAL PHASE, LONZA SHALL ISSUE AN INVOICE UPON SHIPMENT OF THE PRODUCT TO
TMC. EACH INVOICE SHALL REFER TO THE APPLICABLE MILESTONE OR DELIVERABLE IN THE
WORK SCHEDULE, OR TO ANY PURCHASE ORDER NUMBER, ITEM NUMBER, QUANTITY, UNIT OF
MEASURE, UNIT PRICE, TOTAL INVOICE AMOUNT, AND SUCH OTHER INFORMATION AS MAY BE
REQUIRED BY THE PURCHASE ORDER OR OTHER WRITTEN INSTRUCTIONS FROM TMC. IF AN
INVOICE IS ISSUED AND THE MILESTONE IS ACHIEVED OR THE SHIPMENT COMPLIES WITH
THE REQUIREMENTS OF THE PURCHASE ORDER AND THIS AGREEMENT, UNLESS AGREED IN
WRITING OTHERWISE, TMC WILL PAY THE INVOICE WITHIN THIRTY (30) CALENDAR DAYS
FOLLOWING RECEIPT OF THE INVOICE.


 


CLAUSE 10   DELIVERY, SHIPMENT AND ACCEPTANCE


 

10.1               LONZA will ship Products in the quantities and at the times
specified in a Purchase Order.  Each shipment shall include a packing list which
shall contain the Purchase Order number, Product identification, quantity
shipped, date of shipment and such other information as TMC may require.  Each
shipment shall be accompanied by a Certificate of Analysis by LONZA confirming
conformance of the Product to the Specifications, and a Certificate of
Compliance by LONZA

 

10

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

confirming compliance with cGMP. Unless otherwise expressly stated, time is of
the essence.  In the event any shipment is not made on the date and in the
quantity set forth on the Purchase Order, TMC may: (i) return to LONZA some or
all of the Products in the shipment at LONZA’s risk and expense, including
without limitation warehouse or handling cost, (ii) direct LONZA to make an
expedited shipment of additional or replacement Products, with the difference in
cost between any expedited routing and the Purchase Order routing to be paid by
LONZA, or (iii) purchase substitute Products elsewhere and charge LONZA any
resulting loss in the event LONZA has not made such expedited shipment pursuant
to the foregoing item (ii) within ten (10) days after TMC’s direction. LONZA
agrees to notify TMC immediately if LONZA ever has reason to believe that any
Product will not be delivered as ordered, or a shipment will not be made as
scheduled.

 

10.2               Delivery of Product will be made in accordance with cGMP, in
compliance with the relevant standard operating procedures of LONZA in effect at
LONZA’s Visp facility (or such other facility as may be approved by TMC), and
any particular requirement of TMC previously approved by LONZA. Terms of
delivery are FCA, LONZA’s facility Visp, Switzerland (Incoterms 2000). Packaging
is included, provided all Products will be packaged as requested in an
applicable Purchase Order. Title and risk of loss for Products will pass to TMC
when the Products are delivered to TMC’s designated carrier.

 

10.3               LONZA shall ship Products to TMC using TMC’s designated
carrier with transportation charges billed directly to TMC by the carrier. TMC
will not pay premium transportation charges unless authorized by TMC in writing.
If LONZA ships Products by an unauthorized method or carrier, LONZA will pay any
resulting increased freight costs. LONZA will release shipments at the lowest
valuation permitted and will not declare value on Products shipped.

 

10.4               Products are subject to TMC’s right of inspection and
rejection. TMC’s making of any payment to LONZA does not constitute TMC’s
acceptance of Products and TMC reserves its rights with respect to defects in
Products. LONZA agrees to provide and maintain inspection and process control
systems acceptable to TMC with respect to the manufacture of Products and LONZA
agree to keep and make available complete records of all of LONZA’s inspection
work and process control work for the life of the Products as defined by TMC.
TMC may inspect the Products at any place of manufacture during production
without waiving its right subsequently to reject or revoke acceptance for
undiscovered or latent defects. LONZA agrees to furnish, at LONZA’s expense,
facilities and assistance reasonably necessary to ensure the safety and
convenience of TMC’s personnel.  TMC undertakes to inform LONZA within twenty
(20) days after receipt of the delivered Product about objections concerning the
quantity of Product and within sixty (60) days after receipt of the delivered
Product about objections concerning the quality of Product. Unless TMC given
written notice of objection within such periods, it shall be deemed that LONZA
has delivered the contractually agreed quantity of Product and that, except to
the extent of any latent defects in the Product that could not have been
discovered by TMC testing, the Product meets the required Specifications. In
case TMC makes a timely objection as

 

11

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

to quantity or quality of Product, LONZA’s obligation is to replace the
missing/faulty Product or, at the sole option, to refund the purchase price
thereof.

 


CLAUSE 11   WARRANTY, LIABILITY, INDEMNIFICATION


 


11.1                 LONZA REPRESENTS AND WARRANTS THAT THE PRODUCTS WILL: (I)
BE OWNED BY LONZA FREE OF ALL LIENS, CLAIMS OR ENCUMBRANCES; (II) CONFORM
STRICTLY TO SPECIFICATIONS; (III) BE MANUFACTURED UNDER CONDITIONS COMPLYING
WITH CGMP; (IV) BE FIT AND SUFFICIENT FOR THE PURPOSE(S) FOR WHICH THEY WERE
MANUFACTURED AND SOLD; (V) BE NEW AND MERCHANTABLE; AND (VI) BE FREE FROM
DEFECTS IN DESIGN, MATERIAL AND WORKMANSHIP, WHETHER LATENT OR OTHERWISE. LONZA
REPRESENTS AND WARRANTS ANY LONZA WORK PRODUCT, TMC WORK PRODUCT OR JOINT WORK
PRODUCT DEVELOPED BY LONZA (AS THOSE TERMS ARE DEFINED IN CLAUSE 16) WILL NOT
INFRINGE ANY PATENT, TRADE SECRET, TRADEMARK OR OTHER PROPERTY RIGHT OF A THIRD
PARTY. LONZA AGREES THAT THESE WARRANTIES: (X) AS TO LATENT DEFECTS IN THE
PRODUCTS, SURVIVE THE INSPECTION, ACCEPTANCE AND USE OF THE PRODUCTS BY TMC, (Y)
ARE FOR THE BENEFIT OF TMC AND ITS SUCCESSORS, AND (Z) ARE IN ADDITION TO ANY
WARRANTIES AND REMEDIES TO WHICH TMC MAY OTHERWISE AGREE OR WHICH ARE PROVIDED
BY LAW.


 


11.2                 LONZA AGREES THAT TMC MAY CHANGE THE SPECIFICATIONS IN
ORDER TO CONFORM TO APPLICABLE REGULATORY REQUIREMENTS IN ONE OR MORE
JURISDICTIONS, PROVIDED THAT TMC INFORMS LONZA IMMEDIATELY OF SUCH REQUIREMENTS.
COSTS ARISING OUT OF SUCH CHANGES TO THE SPECIFICATIONS SHALL BE BORNE BY TMC.
ANY CHANGES TO THE SPECIFICATION FOR OTHER REASONS SHALL BE SUBJECT TO THE
MUTUAL AGREEMENT OF THE PARTIES.


 


11.3                 LONZA’S WARRANTY OBLIGATIONS DO NOT EXTEND TO ANY PRODUCT
WHICH HAS BEEN MIS­USED, MISTREATED OR IMPROPERLY STORED. UPON LEARNING OF THE
BREACH OF ANY WARRANTY, TMC SHALL TAKE APPROPRIATE AND REASONABLE MEASURES TO
MINIMIZE DAM­AGES RESULTING THEREFROM.


 


11.4                 ANY FURTHER WARRANTY OR LIABILITY OF LONZA, INCLUDING BUT
NOT LIMITED TO LIABILITY FOR CONSE­QUENTIAL AND INDIRECT DAMAGES, SUCH AS LOSS
OF PROFIT, LOSS OF PRODUCTION, CLAIMS BY THIRD PARTIES IS HEREBY EXPRESSLY
EXCLUDED.


 


11.5                 EXCEPT TO THE EXTENT OF ANY CLAIM, INJURY OR DAMAGE ARISING
OUT OF A BREACH BY LONZA OF A REPRESENTATION, WARRANTY OR COVENANT UNDER THIS
AGREEMENT OR OUT OF THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF LONZA, TMC
AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS LONZA,  ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS, FROM AND AGAINST ANY AND ALL CLAIMS, SUITS, CAUSES OF
ACTION, LIABILITIES, PROCEEDINGS OR EXPENSES (INCLUDING REASONABLE ATTORNEYS
FEES, COURT COSTS AND SETTLEMENTS) WHICH MAY RESULT IN ANY WAY FROM THE USE OR
SALE OF THE PRODUCT AND PRODUCTS MADE THEREFROM. LONZA SHALL INFORM TMC IN
WRITING PROMPTLY OF ANY SUCH CLAIM OR LITIGATION AND SHALL COOPERATE WITH TMC IN
THE DEFENCE THEREOF.


 

11.6               Except to the extent that any claim, injury or damage is due
to the gross negligence or wilful misconduct of TMC, LONZA shall defend,
indemnify and hold harmless TMC, its officers, directors, employees and agents, 
from against any and all claims, suits, causes of action,

 

12

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

liabilities, proceedings or expenses  (including reasonable attorneys fees,
court costs and settlements) which may result in any way from: (i) any injury to
persons or to property during the progress of Work or performance of LONZA’s
obligations under this Agreement; (ii)  any act or omission of LONZA, its
agents, employees, or subcontractors; and (iii) any breach by LONZA of any
representation, warranty or covenant under this Agreement.

 

11.7               LONZA shall maintain comprehensive general liability
(including contractual liability coverage insuring the liabilities assumed
above) and employer’s liability insurance with limits as reasonably required by
TMC. At TMC’s request, LONZA shall furnish to TMC a Certificate of Insurance
completed by its insurance officer certifying that insurance coverages are in
effect and will not be cancelled or materially changed until ten days after
prior written notice has been delivered to TMC.

 


CLAUSE 12   MODIFICATIONS TO PROCESS


 

As more fully set forth in the Work Schedule, during the Development Phase LONZA
shall develop the  ***  synthesis process in order to economically produce the
Product on a commercial scale and to sell the anticipated quantities of the
Product to TMC.  During the Commercial Phase LONZA shall not make any
modification to the approved process, including without limitation any change or
modification requiring prior notice to or approval of the FDA or any other
regulatory authority, without prior written approval of TMC.  LONZA will
document any modification to the process, and provide to TMC such information as
it may require to enable TMC to notify the FDA or other regulatory authority. 
In addition, LONZA shall file any required updates to its Drug Master Files.

 


CLAUSE 13   COMPLIANCE


 

13.1               LONZA agrees to comply with the applicable provisions of any
federal, state, provincial or local law or ordinance and all lawful orders,
rules, and regulations issued thereunder, including without limitation the
applicable laws and regulations of government agencies of The United States of
America, Switzerland and the European Union.  In addition, LONZA shall comply
with all applicable cGMP, including the exercise of that degree of skill,
diligence, prudence and foresight which can reasonably be expected from a
competent manufacturer and seller who is engaged in development and
manufacturing activities under similar circumstances in a manner consistent with
all applicable requirements and with all applicable generally recognized
international standards. LONZA shall obtain and maintain all necessary permits
for the conduct of activities related to the Work and Products.

 

13.2               Unless otherwise agreed, LONZA shall prepare and file all
Drug Master Files.  All actions with respect to the delivery of Work and
production of the Product shall be in accordance with all applicable cGMPs. At
TMC’s request LONZA shall provide Batch Production Records or any

 

13

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

other documentation requested by TMC to support regulatory approvals or
compliance. Both parties commit to the completion and signing of a quality
agreement outlining the responsibilities of each party’s respective quality
assurance organization within six months following the execution of this
Agreement.

 


CLAUSE 14   AUDITS


 

To ensure compliance with applicable laws and regulations of regulatory bodies,
TMC or its designee is entitled, with reasonable notice and during working
hours, to conduct an appropriate audit or inspection of LONZA’s facilities and
the corresponding documentation. Moreover, LONZA will inform TMC immediately of
any inspection by the regulatory authorities that might take place in relation
to the conduct of the Work or the manufacture and sale of the Product and LONZA
shall provide to TMC copies of any reports of any such inspections.  TMC shall
have the right, but not the obligation, to be present and take part in any such
inspection or regulatory action.

 


CLAUSE 15   CONFIDENTIAL INFORMATION

 

15.1               Each party and their employees shall maintain in confidence
and safeguard all Confidential Information of the other. Each party recognizes
and acknowledges the confidential and proprietary nature of any Confidential
Information and acknowledges the irreparable harm that could result to the other
if it is disclosed to a third party, or used for unauthorized purposes, without
the Disclosing Party’s prior written consent.  Each party agrees to use any
Confidential Information only for the purpose of conducting business with the
other in a manner contemplated by this Agreement.  The Receiving Party agrees to
take all reasonable steps to preserve the Disclosing Party’s Confidential
Information in confidence and prevent disclosure thereof to third parties.  The
Receiving Party shall restrict disclosures of any Confidential Information to
only those its employees and consultants who have a need to know and shall bind
such employees and consultants to obligations of confidentiality to the extent
that the Receiving Party is bound by this Agreement. Upon completion of any work
to which the Confidential Information relates, and in no event later than the
expiration or termination of this Agreement, the Receiving Party shall promptly
return to the Disclosing Party all materials incorporating any such Confidential
Information and any copies thereof, except for any Confidential Information that
a party may be required to retain for regulatory or legal compliance purposes.
The foregoing obligations under this Clause 15.1 shall survive the expiration or
termination of this Agreement.

 

15.2               Notwithstanding the provisions of Clause 15.1, the parties
agree that their obligations with respect to handling, disclosing, reproducing,
and using such Confidential Information are not applicable to any portion(s) of
the Confidential Information which: (i) is in the public domain prior to receipt
by the Receiving Party or subsequent to the date of receipt without breach of
this

 

14

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Agreement by the Receiving Party; (ii) is known, as evidenced by documentation,
to the Receiving Party prior to disclosure by the Disclosing Party; (iii) is
disclosed with the prior written approval of the Disclosing Party to a third
party without restrictions on disclosure or use by the third party; or (iv) is
disclosed without restriction to the Receiving Party by a third party having a
bona fide right to disclose same to the Receiving Party.  For the purposes of
this Clause 15.2, Confidential Information shall not be deemed to be available
to the public or known to the Receiving Party merely because it may be embraced
by a more general disclosure or derived from combinations of disclosures
generally available to the public or known to the Receiving Party.

 


CLAUSE 16   INTELLECTUAL PROPERTY RIGHTS

 


16.1                 AS BETWEEN THE PARTIES, EACH PARTY WILL RETAIN THE
OWNERSHIP OR ITS RIGHT TO USE THE PRODUCTS, PROCESSES, AND KNOW HOW, AND ALL
PATENT, TRADE SECRET, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY RIGHTS THEREIN,
WHICH THE PARTY OWNED, CREATED OR HAD THE RIGHT TO USE PRIOR TO THE EXECUTION OF
THIS AGREEMENT (“PRE-EXISTING INTELLECTUAL PROPERTY’). FOR THE AVOIDANCE OF
DOUBT, THE PARTIES ACKNOWLEDGE THAT: (I) THE RIGHTS OF BIOGEN IN THE BIVALIRUDIN
COMPOSITION LICENSED TO TMC AND THE TECHNOLOGY RELATED TO THE  ***  PROCESS FOR
PRODUCING THE PRODUCT IS PRE-EXISTING INTELLECTUAL PROPERTY OF TMC; (II)
TECHNOLOGY RELATED TO CERTAIN  ***  PROCESSES AND  ***  TECHNIQUES USED IN THE
PRODUCTION OF PRODUCTS IS PRE-EXISTING INTELLECTUAL PROPERTY OF LONZA; AND (III)
THE FUNDAMENTAL CHEMICAL TECHNOLOGY FOR PRODUCING THE PRODUCT BY  ***  SYNTHESIS
IS IN THE PUBLIC DOMAIN.  NOTWITHSTANDING EACH PARTY’S USE OF ANY OF ITS
PRE-EXISTING INTELLECTUAL PROPERTY IN CONNECTION WITH ITS ACTIVITIES UNDER THIS
AGREEMENT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY SHALL
RETAIN ALL RIGHT, TITLE AND INTEREST IN SUCH PRE-EXISTING INTELLECTUAL
PROPERTY.   A PARTY SHALL NOT ACQUIRE ANY RIGHT TO USE THE PRE-EXISTING
INTELLECTUAL PROPERTY OF THE OTHER PARTY EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT.


 


16.2                 THE ENTIRE RIGHT, TITLE AND INTEREST THROUGHOUT THE WORLD,
INCLUDING WITHOUT LIMITATION ALL INTELLECTUAL PROPERTY RIGHTS, IN AND TO ALL
IDEAS, INVENTIONS, DISCOVERIES, IMPROVEMENTS, TECHNOLOGIES, TECHNIQUES OR OTHER
KNOW-HOW CONCEIVED OR DEVELOPED IN THE PERFORMANCE OF WORK HEREUNDER BY LONZA
AND/OR ITS PERSONNEL, CONSULTANTS, ASSIS­TANTS AND EMPLOYEES WITH RESPECT TO THE
PRE-EXISTING INTELLECTUAL PROPERTY OF LONZA  (“LONZA WORK PRODUCT”) SHALL BE THE
SOLE AND EXCLUSIVE PROPERTY OF LONZA . TMC SHALL HAVE A NON-EXCLUSIVE,
PERPETUAL, ROYALTY-FREE (EXCEPT FOR THE PAYMENTS PROVIDED UNDER CLAUSE 9 AND
CLAUSE 16.8), WORLDWIDE LICENSE, WITH A RIGHT TO SUBLICENSE, TO USE THE LONZA
WORK PRODUCT IN CONNECTION WITH THE MANUFACTURE AND SALE OF PRODUCT. LONZA SHALL
USE THE LONZA WORK PRODUCT IN THE FIELD SOLELY AND EXCLUSIVELY FOR THE PURPOSE
OF PRODUCING PRODUCT FOR TMC.   NOTHING HEREIN SHALL PREVENT OR PRECLUDE LONZA
FROM USING THE LONZA WORK PRODUCT OUTSIDE THE FIELD IN ANY MANNER LONZA DEEMS
APPROPRIATE.

 

15

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 


16.3                 LONZA AGREES TO TRANSFER AND ASSIGN, AND HEREBY TRANSFERS
AND ASSIGNS, TO TMC AND ITS DESIGNEES, WITHOUT FURTHER COMPENSATION, THE ENTIRE
RIGHT, TITLE AND INTEREST THROUGHOUT THE WORLD, INCLUDING WITHOUT LIMITATION ALL
INTELLECTUAL PROPERTY RIGHTS, IN AND TO ALL IDEAS, INVENTIONS, DISCOVERIES,
IMPROVEMENTS, TECHNOLOGIES, TECHNIQUES OR OTHER KNOW-HOW FIRST CREATED OR
PRODUCED BY LONZA RELATING TO THE PRE-EXISTING INTELLECTUAL PROPERTY OF TMC
(OTHER THAN LONZA WORK PRODUCT AND THE JOINT WORK PRODUCT) IN THE PERFORMANCE OF
THE WORK UNDER THIS AGREEMENT (“TMC WORK PRODUCT”).  ALL TMC WORK PRODUCT WILL
BE CONSIDERED WORK(S) MADE BY LONZA FOR HIRE FOR TMC AND WILL BELONG EXCLUSIVELY
TO TMC.  IF BY OPERATION OF LAW ANY OF SUCH TMC WORK PRODUCT IS NOT OWNED IN ITS
ENTIRETY BY TMC AUTOMATICALLY UPON CREATION, THEN LONZA AGREES TO TRANSFER AND
ASSIGN, AND HEREBY TRANSFERS AND ASSIGNS, THE SAME TO TMC.  LONZA AGREES TO
PROMPTLY DISCLOSE TO AND ASSIST TMC IN EVERY PROPER WAY TO OBTAIN FOR TMC’S
BENEFIT, AND AT TMC’S EXPENSE, APPROPRIATE LEGAL PROTECTION FOR THE TMC WORK
PRODUCT TRANSFERRED AND ASSIGNED, AND TO BE TRANSFERRED AND ASSIGNED, HEREUNDER
TO TMC, INCLUDING BUT NOT LIMITED TO TESTIFYING IN ANY LEGAL PROCEEDINGS,
SIGNING ALL LAWFUL PAPERS, MAKING ALL RIGHTFUL OATHS AND EXECUTING ALL
APPLICATIONS, ASSIGNMENTS AND OTHER INSTRUMENTS.   LONZA SHALL HAVE A
NON-EXCLUSIVE, ROYALTY FREE, NON-ASSIGNABLE (EXCEPT TO THE EXTENT THIS AGREEMENT
IS ASSIGNED UNDER CLAUSE 21.3) LICENSE (WITHOUT THE RIGHT TO SUBLICENSE) TO USE
THE TMC WORK PRODUCT IN CONNECTION WITH THE MANUFACTURE AND SALE OF PRODUCT TO
TMC UNDER THIS AGREEMENT AS WELL AS OUTSIDE THE FIELD (INCLUDING SUBLICENSE
RIGHTS).


 


16.4                 THE ENTIRE RIGHT, TITLE AND INTEREST THROUGHOUT THE WORLD,
INCLUDING WITHOUT LIMITATION ALL INTELLECTUAL PROPERTY RIGHTS, IN AND TO ALL
IDEAS, INVENTIONS, DISCOVERIES, IMPROVEMENTS, TECHNOLOGIES, TECHNIQUES OR OTHER
KNOW-HOW, OTHER THAN THE LONZA WORK PRODUCT AND THE TMC WORK PRODUCT, CONCEIVED
OR DEVELOPED BY THE PARTIES JOINTLY IN CONNECTION WITH THIS AGREEMENT (“JOINT
WORK PRODUCT”) SHALL BE JOINTLY OWNED BY THE PARTIES. THE PARTIES WILL NEGOTIATE
ON A CASE BY CASE BASIS THE USE RIGHTS WITH RESPECT TO THE JOINT WORK PRODUCT,
PROVIDED THAT IN ALL CIRCUMSTANCES LONZA SHALL BE FREE TO USE JOINT WORK PRODUCT
OUTSIDE THE FIELD AND TMC HAVE THE EXCLUSIVE RIGHT TO USE THE JOINT WORK PRODUCT
IN THE FIELD.


 

16.5               TMC hereby grants to LONZA a non-exclusive, royalty free,
non-assignable (except to the extent this Agreement is assigned under Clause
21.3) license (without the right to sublicense) to use the Pre-existing
Intellectual Property of TMC in connection with performance of the Work during
the Development Phase, and in connection with the manufacture and sale of
Product to TMC during the Commercial Phase. The foregoing license shall include
a sublicense of the intellectual property rights of Biogen, Inc. licensed to TMC
under the License Agreement between TMC and Biogen, Inc. dated March 21, 1997,
provided this sublicense shall be limited to the purposes of this Agreement.

 

16.6               LONZA shall defend, indemnify and hold harmless TMC, its
officers, directors, employees and agents, from against any and all claims,
suits, causes of action, liabilities, proceedings or expenses (including
reasonable attorneys fees, court costs and settlements) brought against

 

16

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

TMC or its customers based upon a claim that any Pre-existing Intellectual
Property of LONZA, any LONZA Work Product, any TMC Work Product outside the
Field as stated in clause 16.3.or any contribution of LONZA to Joint Work
Product furnished under this Agreement or any Purchase Order, constitutes an
infringement of any patent, trade secret or other intellectual property right of
a third party in the United States or in another country where the Product is
produced, provided LONZA is notified promptly in writing and given authority,
information, and assistance (at LONZA’s expense) for the defense of same, and
LONZA shall pay all damages and costs awarded therein.  In case use of any such
Pre-existing Intellectual Property, Work Product, article or process is
enjoined, LONZA shall, at its own expense and at its option, either procure for
TMC the right to continue using the same or replace the same with a
non-infringing equivalent, or remove said infringing intellectual property, Work
Product, article or process and refund the purchase price and the transportation
and installation costs associated therewith.

 

16.7               TMC shall defend, indemnify and hold harmless LONZA, its
officers, directors, employees and agents, from against any and all claims,
suits, causes of action, liabilities, proceedings or expenses (including
reasonable attorneys fees, court costs and settlements) brought against LONZA
based upon a claim that any Pre-existing Intellectual Property of TMC, any TMC
Work Product or any contribution of TMC to Joint Work Product furnished under
this Agreement constitutes an infringement of any patent, trade secret or other
intellectual property right of a third party in the United States or in another
country where the Product is produced, provided TMC is notified promptly in
writing and given authority, information, and assistance (at TMC’s expense) for
the defense of same, and TMC shall pay all damages and costs awarded therein. 
In case use of any such Pre-existing Intellectual Property, Work Product,
article or process is enjoined, TMC shall, at its own expense and at its option,
either procure for LONZA the right to continue using the same or replace the
same with a non-infringing equivalent, or remove said infringing intellectual
property, Work Product, article or process.

 

16.8                 In the event that the Agreement is terminated by TMC
pursuant to Clause 17 and TMC after the termination wishes to use any
Pre-existing Intellectual Property of LONZA and any LONZA Work Product in
connection with the manufacture of the Product by a third party, LONZA shall
grant to TMC a non-exclusive, worldwide license, including the right to
sublicense, to use such intellectual property for those purposes in return for
payment of a royalty equal to seven percent (7%) of the amount paid by TMC to
such third party for purchases of Product in connection with the manufacture of
which any Pre-existing Intellectual Property of LONZA and any LONZA Work Product
was used.

 


CLAUSE 17   DURATION/TERMINATION

 


17.1                 THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE DATE OF
SIGNING BY BOTH PARTIES AND SHALL CONTINUE IN FULL FORCE AND EFFECT FOR A PERIOD
OF  ***  YEARS.

 

17

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 


17.2                THIS AGREEMENT SHALL THEREAFTER BE AUTOMATICALLY RENEWED FOR
ADDITIONAL TERMS OF  ***  YEARS EACH UNLESS AND UNTIL TERMINATED BY EITHER PARTY
GIVING TO THE OTHER PARTY TWELVE (12) MONTHS’ NOTICE.


 

17.3               TMC may terminate all or any part of a Purchase Order at its
convenience, without cause, at any time by giving LONZA thirty (30) days written
notice.  In such event, TMC shall be liable to LONZA only for its reasonable
actual costs as a direct result of the termination which may not be recovered or
mitigated (e.g. purchased materials, labor costs, or cost of work in progress
not yet submitted for acceptance, to the extent incurred prior to receipt of
notice of termination).  LONZA will notify TMC in writing of such costs within
thirty (30) days of termination.  The foregoing shall constitute TMC’s only
liability to LONZA for termination without cause of all or part of a Purchase
Order.

 

17.4               If LONZA defaults, TMC may terminate all or any part of this
Agreement or a Purchase Order without liability to LONZA by giving written
notice to LONZA.  A default will occur if LONZA: (i) fails to deliver a
Deliverable or Product, or otherwise perform within the time period specified in
the Work Schedule or applicable Purchase Order;  (ii) so fails to make progress
as to endanger performance of the Work Schedule or Purchase Order, and in either
case LONZA does not cure the failure within ninety (90) days if the default
occurs during the Development Phase, or within thirty (30) days if the default
occurs during the Commercial Phase (or any longer period TMC may authorize in
writing) after LONZA’s receipt of TMC’s written notice of default.  A default
will also occur if LONZA fails to meet its financial obligations as they become
due, if any proceeding under the bankruptcy or insolvency laws is brought
against LONZA, a receiver is appointed for LONZA, or LONZA makes an assignment
for the benefit of creditors.  If a Purchase Order is terminated due to LONZA’s
default, without prejudice to any other legal or equitable remedies available to
TMC, TMC will have the right to: (a) refuse to accept delivery of any and all
Products; (b) return to LONZA unused Products already accepted and recover from
LONZA payments made for such Products (and for TMC’s freight, storage and other
expenses); (c) recover any advance payments to LONZA for undelivered or returned
Products; (d) purchase Products elsewhere and charge LONZA with any resultant
damages attributable to LONZA’s default; and (e) take title to and possession of
any previously undeliverable part of Work performed under the Purchase Order.

 

17.5               If TMC defaults, LONZA may terminate all or any part of this
Agreement or a Purchase Order without liability to TMC by giving written notice
to TMC. A default will occur if TMC fails to  perform within the time period
required under this Agreement, provided TMC does not cure the failure within
thirty (30) days (or any longer period LONZA may authorize in writing) after
TMC’s receipt of TMC’s written notice of default.  A default will also occur if
any proceeding under the bankruptcy or insolvency laws is brought against TMC, a
receiver is appointed for TMC, or TMC makes an assignment for the benefit of
creditors.  Notwithstanding the foregoing, if TMC’s failure to pay any invoice
of LONZA is alleged to be a default under this Agreement, such failure shall

 

18

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

not constitute grounds for termination under this Clause 17.5 so long as the
matter is in the process of being resolved under the provisions of Clause 20.2.

 


CLAUSE 18   PARTIAL INVALIDITY


 


18.1                 SHOULD ANY ONE PROVISION TO THIS AGREEMENT BE INVALID OR
VOID IN WHOLE OR IN PART, THE PARTIES SHALL SUBSTITUTE THE INVALID PROVISION
WITH A VALID PROVISION WHICH ACHIE­VES AS MUCH AS POS­SIBLE THE PURPORT, SENSE
AND ECONOMIC PUR­POSE OF THE INVALID PROVISION.

 


18.2                 THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE
AFFECTED BY THE NUL­LITY/INVALIDITY OF INDIVIDUAL PRO­VISIONS AND SHALL REMAIN
IN FULL FORCE AND EFFECT UNLESS SUCH IN­VALID PROVI­SION(S) IS (ARE) OF SUCH
ESSENTIAL IMPORTANCE TO THIS AGREEMENT THAT THE PARTIES COULD NOT BE REASONABLY
EXPECTED TO HAVE CON­CLUDED THE AGREEMENT WITHOUT THE IN­VALID PROVI­SION(S).

 


CLAUSE 19   FORCE MAJEURE


 


19.1                 IF, IN THE CASE OF FORCE MAJEURE, A PARTY TO THIS
AGREE­MENT SHALL BE UNABLE TO FULFIL ITS CONTRACTUAL OBLIGA­TIONS, THIS SHALL
NOT BE CONSIDERED AS A BREACH OF CON­TRACT.


 


19.2                 FOR THE PURPOSES OF THIS AGREEMENT, A “FORCE MAJEURE” SHALL
BE FIRE, EXPLOSIONS, ACTIONS OF THE ELEMENTS, WAR, CIVIL WAR, RIOTS, REVOLUTION,
LEGISLATION AND ACTS OF THE AUTHO­RITIES, STRIKE, INTERRUP­TION OF OPER­ATION,
SHORT­AGE OF RAW MATERIALS, OR ANY SIMILAR REASONS BEYOND THE REASONABLE CONTROL
OF THE PAR­TIES.


 


19.3                 (A)                        ANY OCCURRENCE OF FORCE MAJEURE
SHALL PROMPTLY BE RE­PORTED TO THE OTHER PARTY AND COMPETENT EVIDENCE THEREOF
SHALL BE SUPPLIED SIMULTANE­OUSLY.


 


(B)                       THE PARTY AFFECTED BY A CASE OF FORCE MAJEURE SHALL
USE ITS BEST EF­FORTS TO RESTORE NORMAL CONDITIONS AS SOON AS POSSIBLE.


 


(C)                        AS SOON AS THE FORCE MAJEURE HAS CEASED, THE PARTY
AFFECTED SHALL INFORM THE OTHER PARTY IN WRITING. FROM THIS MOMENT, THE
AGREEMENT SHALL AGAIN BE FULLY EFFEC­TIVE.


 


19.4                 IF IN CASE OF A FORCE MAJEURE SITUATION, THE PARTY AFFECTED
SUSTAINS INCREASED COST IN OR­DER TO MAINTAIN PERFOR­MANCE OF ITS OBLIGATIONS,
SUCH ADDITIONAL COST SHALL BE REIM­BURSED TO IT. THE OTHER PARTY HAS TO BE
INFORMED IN ADVANCE OF SUCH ADDITI­ONAL COST AND MAY RENOUNCE THE PERFORMANCE OF
OBLIGA­TIONS AT SUCH HIGHER COST.

 


19.5                 IF ESSENTIAL OBLIGATIONS OF EITHER PARTY ARE AFFECTED BY A
CASE OF FORCE MA­JEURE LASTING MORE THAN 6 (SIX) MONTHS, EITHER PARTY IS
ENTITLED TO CANCEL THIS AGREEMENT WITH IMMEDI­ATE EFFECT BY GIVING WRITTEN
NOTICE TO THE OTHER PARTY.

 

19

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 


CLAUSE 20   APPLICABLE LAW, DISPUTE RESOLUTION


 


20.1                 THIS AGREEMENT SHALL BE GOVERNED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE UNITED NATIONS
CONVEN­TION ON CONTRACTS FOR THE INTERNA­TIONAL SALE OF GOODS OF APRIL 11, 1980,
EVENTUAL SUBSEQUENT AMENDMENTS THERETO AND ANY LAW PROVIDING ITS AP­PLICATION
ARE HEREBY EXPRESSLY AND MU­TUALLY EXCLUDED.


 


20.2                 ANY DISPUTE WHICH MAY ARISE BETWEEN THE PARTIES IN RELATION
TO THIS AGREE­MENT SHALL BE SETTLED AMICABLY BETWEEN THE PARTIES WITH ESCALATION
OF THE MATTER TO SENIOR EXECUTIVES OF EACH PARTY AS NECESSARY.  IF, CONTRARY TO
EXPECTA­TION, NO AMICABLE SETTLE­MENT CAN BE REACHED, THE DISPUTE SHALL BE
FINALLY SETTLED UNDER THE RULES OF ARBITRATION OF THE INTERNATIONAL CHAMBER OF
COMMERCE BY THREE ARBITRATORS APPOINTED IN ACCORDANCE WITH SAID RULES.  THE
PLACE OF ARBITRATION SHALL BE THE HAGUE, NETHERLANDS, AND THE LANGUAGE OF THE
ARBITRATION SHALL BE IN ENGLISH.

 


CLAUSE 21   MISCELLANEOUS

 


21.1                 THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED, EXCEPT BY A
WRITING EXECUTED BY THE PARTIES HERETO. NO EXTENSION OF TIME FOR, OR WAIVER OF
THE PERFORMANCE OF, ANY OBLIGATION OF ANY PARTY HERETO SHALL BE EFFECTIVE UNLESS
IT IS MADE IN A WRITING SIGNED BY THE PARTY GRANTING SUCH EXTENSION OR WAIVER.
UNLESS IT SPECIFICALLY STATES OTHERWISE, NO WAIVER SHALL CONSTITUTE OR BE
CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH OR NON-PERFORMANCE.


 


21.2                THIS AGREEMENT, INCLUDING THE ANNEXES HERETO, SETS FORTH THE
ENTIRE AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ANY AND ALL CONTEMPORANEOUS OR PRIOR DISCUSSIONS OR AGREEMENTS
BETWEEN THE PARTIES RELATING THERETO INCLUDING, WITHOUT LIMITATION, THAT CERTAIN
LETTER OF INTENT DATED JUNE 3, 2004.


 


21.3                NEITHER PARTY MAY ASSIGN OR DELEGATE THIS AGREEMENT OR ANY
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO A THIRD PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, PROVIDED EITHER PARTY MAY, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER, ASSIGN AND DELEGATE THIS AGREEMENT AND ITS RIGHTS
AND OBLIGATIONS HEREUNDER: (I) TO ANY OF ITS AFFILIATES; (II) IN CONNECTION WITH
A MERGER, CONSOLIDATION OR OTHER CHANGE IN CONTROL OF THE PARTY; (III) OR IN
CONNECTION WITH THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
BUSINESS OF THE PARTY TO WHICH THIS AGREEMENT RELATES. NO SUCH ASSIGNMENT AND
DELEGATION SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, RELIEVE
THE ASSIGNING PARTY OF ITS OBLIGATIONS HEREUNDER.  FOR THE PURPOSES OF THIS
CLAUSE 21.3, “CHANGE IN CONTROL” SHALL MEAN THE SALE, TRANSFER OR OTHER
DISPOSITION TO ANY THIRD PARTY OTHER THAN A AFFILIATE, OF MORE THAN FIFTY
PERCENT (50%) OF CAPITAL STOCK OF THE PARTY OR OTHER EQUITY INTERESTS OF THE
COMPANY GRANTING THE HOLDERS THEREOF THE RIGHT TO ELECT THE DIRECTORS OF THE
PARTY.


 


21.4                ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR DELIVERED WHEN
DELIVERED PERSONALLY OR WHEN SENT BY FACSIMILE, OR BY RECOGNIZED COURIER
ADDRESSED AS FOLLOWS:

 

20

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

If to TMC, to:

 

John Richards, D Phil

Vice President-Manufacturing Operations

The Medicines Company

200 Fifth Avenue

Waltham, MA 02451

Telephone: +1 781 464 1500

Facsimile:  +1 781 464 1600

 

with a copy to:

 

Paul Antinori, Esq

General Counsel

The Medicines Company

 8 Campus Drive

Parsippany, NJ 07054 USA

Telephone: +1 973 656 1616

Facsimile:   +1 973 656 9898

 

If to LONZA, to:

 

Michael Petersen DPhil

Director Sales & Business Development

Lonza Ltd.

Muenchensteinerstrasse 38

CH-4002 Basel, Switzerland

Telephone: +41 61 316 8528

 

with a copy to:

 

Daniel Bourgin DPhil

Associate Director Sales & Business Development

Lonza Ltd.

Muenchensteinerstrasse 38

CH-4002 Basel, Switzerland

Telephone:  +41 61 316 8497

 

or to such other facsimile number or address as such party may indicate by a
notice delivered to the other party hereto.

 

21

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

21.5               Clause headings are supplied herein for convenience only and
shall not be determinative in the interpretation of any provision of this
Agreement.

 


CLAUSE 22   NUMBER OF SIGNED COPIES, COUNTERPARTS


 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original for all purposes, and all of which together shall constitute
one agreement. The parties shall exchange signature pages by facsimile, and
confirm those signatures by delivery to each other of hard copies of the
signature pages.

 

Parsippany, NJ, USA

 

Basel, Switzerland

 

 

 

THE MEDICINES COMPANY

 

For LONZA LTD.

 

 

 

 

 

/s/

Daniel Bourgin

 

 

 

 

 

(Signature)

 

 

 

 

 

By:

/s/ Clive A. Meanwell

 

 

 

 

CLIVE A. MEANWELL

 

 

 

 

EXECUTIVE CHAIRMAN

 

Daniel Bourgin, Associate Director

 

 

 

 

(Name and Position)

 

 

 

 

 

 

 

 

 

 

 

 

/s/

D.R. Evans

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

D.R. Evans, Head Sales & Business Development

 

 

 

(Name and Position)

 

Annexes 1, 2, 3, 4 and 5

 

22

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Annex             1

 

PRODUCT

 

Bivalirudin                                 Active Pharmaceutical Ingredient
(API)

Abbreviation:                     ***  (Lonza internal)

 

Structure (Structural formula):

 

H-(D)
Phe-Pro-Arg-Pro-Gly-Gly-Gly-Gly-Asn-Gly-Asp-Phe-Glu-Glu-Ile-Pro-Glu-Glu-Tyr-Leu-OH
. xTFA . yH2O

 

23

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Annex             2

 

SPECIFICATIONS

 

Product:                                                  Bivalirudin, Active
Pharmaceutical Ingredient (API)

 

Abbreviation:                     TM-001 (Lonza internal)

 

Note:                                                                The
specifications listed below are indicative (Reference document:  ***  Effective
date:  ***  Hardcopy received at Lonza,  *** ).  They will be adapted to the
Lonza new production processes ( ***  route and  *** ), and will definitively be
set by Lonza and TMC during the laboratory qualification of the  ***  processes.

 

TESTS

 

NORMS

1.

Characters

 

 

 

 

 

 

1.1

Appearance

 

*** to *** powder

 

 

 

 

2.

Identification

 

 

 

 

 

 

2.1

Mass spectroscopy

 

Mmonoisotopic = ***

 

 

 

 

2.2

 TLC

 

*** 1.00 ± 0.06

 

 

 

 

2.3

Amino-acids relative composition

 

Asp: ***

 

 

 

 

 

 

 

Leu: ***

 

 

 

 

 

 

 

Glu: ***

 

 

 

 

 

 

 

Tyr: ***

 

 

 

 

 

 

 

Pro: ***

 

 

 

 

 

 

 

Phe: ***

 

 

 

 

 

 

 

Gly: ***

 

 

 

 

 

 

 

Arg: ***

 

 

 

 

 

 

 

Ile: ***

 

 

 

 

2.4

pH determination

 

*** to ***

 

24

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

3.

 

***

 

 

 

 

 

 

 

3.1

 

*** content

 

NMT ***% (m/m)

 

 

 

 

 

3.2

 

*** content

 

***% to ***% (m/m)

 

 

 

 

 

3.3

 

***

 

 

 

 

 

 

 

3.3.a

 

*** purity

 

NLT ***%

 

 

 

 

 

3.3.b

 

*** analog

 

NMT ***%

 

 

 

 

 

3.3.c

 

*** peak

 

NMT ***%

 

 

 

 

 

3.3.d

 

*** other *** impurity

 

NMT ***%

 

 

 

 

 

3.3.e

 

*** impurities

 

NMT ***%

 

 

 

 

 

3.4

 

***

 

 

 

 

 

 

 

3.4.a

 

*** impurity at ***

 

NMT ***%

 

 

 

 

 

3.5

 

Residual solvents:

 

 

 

 

 

 

 

3.5.a

 

Volatile

 

 

 

 

 

 

 

 

 

 

***

 

 

NMT *** ppm

 

 

 

 

 

 

 

 

***

 

 

NMT *** ppm

 

 

 

 

 

 

 

 

***

 

 

NMT *** ppm

 

 

 

 

 

 

 

 

***

 

 

NMT *** ppm

 

 

 

 

 

 

 

 

***

 

 

NMT *** ppm

 

 

 

 

 

 

3.5.b

 

Semi-volatile

 

 

To be reported

 

 

 

 

 

 

3.5.c

 

Total of all identified solvents

 

 

NMT *** ppm

 

 

 

 

 

 

3.6

 

Residual ***

 

 

NMT *** ppm

 

 

 

 

 

 

3.7

 

Bacterial endotoxin test

 

 

NMT *** EU/mg

 

 

 

 

 

 

3.8

 

Microbial contamination

 

 

NMT *** mg

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Assay

 

 

 

 

 

 

 

 

 

4.1

 

Peptide *** amino-acid analysis

 

 

NLT ***%

 

 

 

 

 

 

4.2

 

Assay by ***

 

 

***% to ***%

 

 

 

 

 

 

4.3

 

*** activity

 

 

***% to ***% inhibition

 

METHODS, See Reference document.

 

25

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Annex 3

 

WORK SCHEDULE

 

***

 

Main activities foreseen before a cGMP production of bivalirudin, (TM-001) ***
 strategy at Lonza

 

1.

 

Development program

 

 

 

1.1

R&D work (ca. *** months, *** of the *** to ***

 

 

 

 

• Optimization of the *** on *** on laboratory scale (*** mmol); investigation
of the following synthesis parameter: *** equiv. of incoming *** etc.

 

 

 

 

 

• Optimization of the *** of the *** volume of the *** use of *** conditions,
etc.

 

 

 

 

 

• Isolation of the *** optimization of the *** step.

 

 

 

 

 

• Optimization of the *** screening of *** (e.g., by *** of experiments) *** of
the product *** , etc.

 

 

 

 

 

• Optimization of the *** of *** etc.

 

 

 

 

 

• Optimization of the *** screening of *** and *** etc.), study of the ***
optimization of the *** of the *** and of the *** etc.

 

 

 

 

 

• Investigation of different options for *** to be defined with TMC.

 

 

 

 

 

• Optimization of the *** of the *** etc).

 

 

 

 

 

• Progress report(s)

 

26

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

1.2

 

*** work (ca. *** month *** of the process ***

 

 

 

 

 

• *** synthesis on a ***), using the same *** and *** as the ones *** for the
production.

 

 

 

 

 

*** of the *** step.

 

 

 

 

 

*** of the *** and *** investigation.

 

 

 

 

 

• Progress report

 

During this phase, the  ***  will be addressed: (i) Definition of  ***  of the
different  *** ; (ii) Study of  ***  on  ***  times; (iii)  ***  of the process
 ***  and of the  ***  (iv)  ***  of the possible  ***  points; (v)  ***  (vi)
 ***

 

1.3

 

***  in the laboratory (ca.  ***  months)

The goal of the qualification experiments is to provide  ***  to demonstrate
the  ***  and  ***  of the  ***  and to set the  ***

 

 

 

 

 

 

 

• Development of *** methods allowing the *** to meet the *** it is required to
produce *** to the *** process!

 

 

 

 

 

 

 

• Identification of the *** (according to ***).

 

 

 

 

 

 

 

• Establishment of the *** and *** of the process. Determination of the ***
(proven *** and *** The edge of *** will be *** for the *** and *** most
relevant ***

 

 

 

 

 

1.4

 

Preparation of the *** and *** assessments (in parallel to the
***)

 

 

 

 

 

 

 

• RC1 ***

 

 

 

 

 

 

 

• Thermal decomposition ***

 

 

 

 

 

 

 

• Investigation of the *** of the process *** and of the ***

 

 

 

 

 

 

 

• Determination of the possible ***

 

 

 

 

 

 

 

• Generation of *** data.

 

 

 

 

 

 

 

• Preparation of the *** and *** plans.

 

 

 

 

 

 

 

• Preparation of a *** plan prior to the campaign.

 

 

27

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

1.5

 

*** (in parallel to the different phases)

 

 

 

 

 

• Development of an *** method for the *** determination.

 

 

 

 

 

• Development of *** analyses for the ***

 

 

 

 

 

• Development of an *** analysis for the ***

 

 

 

 

 

• Investigation of the *** profile of the ***

 

 

 

 

 

• Identification of potentially *** in the ***

 

 

 

 

 

• Preparation of *** of potentially critical ***

 

 

 

 

 

• Investigation of *** of products in ***

 

 

 

 

 

• *** and *** of all the developed *** methods.

 

 

 

 

 

• Transfer of *** methods for the *** of the final product.

 

 

 

 

 

• Development and *** methods for the ***

 

28

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

 

***  Strategy

 

 

 

***  Study ***

 

1.)           TMC asked Lonza to include (i) a chapter on  ***  Route and (ii) a
chapter on  ***  of the  ***  into the TMC-LONZA Bivalirudin Supply Contract.

 

2.)           We understand that TMC asks Lonza to perform in  ***  a  *** 
process development and process  ***  study, resulting in a  ***  and  ***  and 
*** , frozen new  ***  production process.

 

3.)           Basis for this new process is the  ***  developed by  ***  for 
***  A short program (A.) of  ***  months based on the  ***  and  *** 
(including a productivity comparison using Lonza’s new  ***  system) can be
performed  ***  for TMC .

 

4.)           TMC also expressed interest to include efforts  ***  if new  *** 
and  ***  system could lead to a much  ***  and  ***  new  ***  A longer program
(B.) of  ***  can be offered for  ***

 

5.)           We suggest to perform  ***  in parallel, followed by  ***  and 
***

 

6.)           A  ***  program with STOP/Go decisions is suggested for  ***
activities.

 

7.)           We offer an  ***  program (C.) by  ***  batches in  *** 
production (ca.  ***  timing  ***  followed by  ***  to  ***  and  *** 
processing to  ***  in  ***  to Bivalirudin for  ***

 

8.)           Lonza assumes that  ***  for this  ***  will be submitted by TMC
to  ***  and  ***  in  ***

 

29

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Phases of the project

 

Team and
Duration

 

 

 

 

 

A.) Activities for improvement of the *** process

 

 

 

 

 

 

 

1.) *** Compare productivity of the *** in parallel with a *** Compare reported
*** productivity with that of the new *** regime. Produce *** activities
described below *** most productive option. Target: *** per L ***

 

*** weeks

 

 

 

 

 

2.) Test and qualify new *** in *** Replace *** in *** Solution: Use *** and ***
to *** the primary *** product, the *** into the *** Minimize *** by-products.

 

*** weeks

 

 

 

 

 

3.) Test and qualify new *** step: Avoid *** after *** Solution: Screening for
alternative less *** including implementation of a *** step for the *** of ***
and product. Check for conditions which ***

 

*** weeks

 

 

 

 

 

4.) *** related steps such as: *** to *** by-products. Do re-qualification of
all *** process steps such as *** dosing into the *** and *** of product.

 

*** weeks

 

 

 

 

 

Sum *** inclusive reporting :

 

*** weeks

 

 

 

 

 

 

30

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Phases of the project

 

Team and
Duration

 

 

 

 

 

B.) Activities to establish a *** process based on ***

 

 

 

 

 

 

 

1.) Design and *** of two *** Transfer of the *** into Lonza’s *** system for
*** with the new *** Comparable activities for *** flask activities for first
*** assessment. Stop / Go decision

 

*** weeks

 

 

 

 

 

2.) Test productivity in *** Develop appropriate *** (target *** Optimize and
qualify the *** regime with the most *** Stop / Go decision

 

*** weeks

 

 

 

 

 

3.) Develop and qualify *** for *** Test if *** and *** can be omitted; target:
*** compared to existing process. Stop / Go decision

 

*** weeks

 

 

 

 

 

Sum activities B.)  *** inclusive reporting:

 

ca.  *** weeks

 

 

31

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Phases of the project

 

Team and
Duration

 

C.)  ***  activities and  ***  program

 ***  batches)

 

 

 

 

 

 

 

1.               1.) Transfer the  ***  scale process to  ***

 

***  weeks

 

 

 

 

 

3.               2.) Prepare  ***  in  ***  for the above  ***  and run  *** 
batches (product to be used for  ***  studies) (each  ***  containing  ***  kg 
***  Bivalirudin ***  in  ***

 

***  weeks

 

 

 

 

 

3.)  ***  and  ***  to  ***  Bivalirudin  ***

 

***  weeks

 

 

 

 

 

Sum activities  ***  inclusive reporting:

 

 ***  weeks

 

 

32

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Main  ***  foreseen before a  ***  production of bivalirudin (TM-001) via the
 ***  at Lonza

 

1.         Development program for the  ***  strategy (ca.  ***  months)

 

Most of the activities planned for the development work of the  ***  and  ***
 part of the  ***  strategy are very similar to the ones listed for the  *** . 
In particular, the development of the  ***  of the  ***  product and the
optimization of the  ***  of the  ***  although route specific, shall be
comparable.  The special issues to study and optimize for the development of a
production process for  ***  are listed below ***  activities and laboratory
qualification will also be very similar to those done for the  ***  route.

 

*** purchase of the *** partner.

 

• Development of *** for the *** steps.

 

• Detailed study and optimization of the *** of different *** groups and *** of
their impact on the *** of the *** etc. (e.g., by *** experiments), etc.

 

• Use test of different *** in order to set *** for the *** product.

 

• Optimization of the *** step: *** of *** (e.g., by *** experiments), *** of
the *** product.

 

• Progress report(s)

 

33

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Annex             4

 

PRICES

 

1.) During the Development Phase ( ***  Strategy)

 

Milestones

 

Deliverables

 

Products to be
delivered

 

Prices
(in US-Dollars)

 

R & D work

 

Progress report

 

 

 

***

 

Scale-up work

 

Progress report

 

 

 

***

 

Process qualification, and in parallel preparation of production campaign and
analytics.

 

Progress report and technical meeting

 

 

 

***

 

Production of qualification batches.

 

Campaign report and technical meeting

 

***

 

***

 

Stability testing

 

 

 

 

 

***

 

TOTAL

 

 

 

 

 

***

 

 

2.) During the Development Phase ( ***  Strategy)

 

Milestones

 

Deliverables

 

Products to be
delivered

 

Prices
(in US-Dollars)

 

Activity A *** for *** of *** process

 

Progress report

 

 

 

***

 

Activity B Activities to *** based on ***

 

Various reports and technical meeting

 

 

 

***

 

Activity C *** activities in *** batches *** Bivalirudin

 

Campaign report and technical meeting

 

*** batches

 

***

 

TOTAL

 

 

 

 

 

***

 

 

34

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

3.) During the pre-Commercial Phase and Commercial Phase ( ***  Strategy), the
parties acknowledging that the Commercial Phase does not commence until after
regulatory approval of a commercial process for manufacture of the Product

 

Milestones

 

Deliverables

 

Products to be
delivered

 

Prices
(in US-Dollars)

 

Production of validation batches ***

 

 

 

***

 

***

 

Production “commercial scale” in ***

 

 

 

***

 

***

 

Production “commercial scale” in ***

 

 

 

***

 

***

 

Production “commercial scale” in ***

 

 

 

***

 

***

 

Production “commercial scale” in ***

 

 

 

***

 

***

 

 

4.) During the pre-Commercial Phase and Commercial Phase ( ***  Strategy), the
parties acknowledging that the Commercial Phase does not commence until after
regulatory approval of a commercial process for manufacture of the Product

 

Milestones

 

Deliverables

 

Products to be
delivered

 

Prices
(in US-Dollars)

 

Production of *** batche *** kg *** each)

 

Campaign report(s) and

 

Ca. *** kg at *** /g

 

 

 

and *** to *** in *** with *** production

 

technical meeting(s)

 

*** kg at *** / g

 

 

 

Commercial production with 2 combined campaigns

 

 

 

*** kg at *** / g

 

 

 

Commercial production

 

 

 

*** kg at *** / g

 

 

 

Commercial production

 

 

 

*** kg at *** / g

 

 

 

 

35

--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE
24B-2 PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH
ASTERISKS.

 

Annex             5

 

 

PURCHASE ORDER

 

[g127131kaimage002.gif]

 

THE MEDICINES COMPANY

8 Campus Drive - Parsippany, NJ 07054

Phone:800-388-1183

 

Purchase Order

 

 

 

 

 

Supplier

P.O. No.

 

Date

 

Budget Code

 

 

 

 

 

 

 

 

 

Bill To

 

Account #

 

 

 

 

Accounts Payable

 

 

 

Ship To

 

 

The Medicines Company

 

 

 

 

 

 

8 Campus Drive

 

 

 

The Medicines Company

 

 

Parsippany NJ 07054

 

 

 

8 Campus Drive

 

 

 

 

 

 

Parsippany NJ 07054

 

 

 

 

 

 

 

 

 

Terms

F.O.B.

 

Requested By

 

Ship Date

Ship Via

 

 

 

Net 30

 

 

 

 

Ground

 

 

 

 

 

 

 

 

 

 

Product ID

 

Description

 

Quantity

 

Price

 

Extended
 Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

 

1.

Please send two copies of your invoice.

 

 

 

Discount:

 

 

2.

Enter this order in accordance with the prices, terms, delivery method,
and specifications listed above.

                 Tax:
Weight:

 

 

3.

Please notify us immediately if you are unable to ship as specified.

Shipping:

 

 

4.

Send all correspondence to:

Total:

 

 

 

THE MEDICINES

 

 

 

 

 

 

8 Campus Drive

 

 

 

 

Authorized Signature

 

Parsippany, NJ  07054

 

 

 

 

 

 

36

--------------------------------------------------------------------------------